EOT, C.

_ . . , . Dealing in Options.

Defendant was indicted in twenty-five counts, of which eighteen are based on section 4782, Revised Statutes 1909, forbidding the keeping of an office, store or other place for the purpose of dealing in options. The other seven counts are based on sections 47801 and 4781 prohibiting dealing in options.
The defendant promptly moved to quash the indictment on the grounds that it did not charge any offense, that the statute on which it is based has been repealed, that the indictment and each count thereof are contrary to the Fourteenth Amendment of the Constitution of the United States, and to section 30' of' article 2 of our State Constitution, in that it seeks to deprive defendant of his liberty and property without ■due process of law, that the.indictment is contrary to section 10' of article 1 of the Constitution of the United States, and that different, separate, distinct and inconsistent offenses are alleged in the different counts. The motion to quash was sustained, and the State has appealed.

r?Cs.41909.

The bucket-shop law was enacted in 1887 and was amended in 1907. As thus amended it appears as sections 4772 to 4779, inclusive, of the Revised Statutes. The statute against option dealing was enacted in 18891, and, with amendments not important to be discussed at this time, appears as sections 4780 to 4788 of the Revised Statutes.
*317Respondent seriously contends that section 4776 of the bucket-shop law, enacted in 1907, is almost verbatim the same as 4781 of the option-dealing law, enacted in 18891, and that the former section being later in date of enactment operates as a repeal of the latter. It should suffice to say that on its face section 4776 is a supplement to the four sections immediately pre-. ceding it. Those preceding sections are incorporated into it, and it has no force or effect except as modified by the four sections referred to. On the other hand, section 4781 is supplementary to the next preceding section. .Thus sections 4776 and 4781 have distinct offices to perform and the enactment of one has no effect on the other.

r?Cs.41909.

II. Section 3 of the bucket-shop law of 1887 is practically the same as section 4782, Revised Statutes 1909, prohibiting the keeping of a place for option dealing. That section was expressly repealed by the bucket-shop law of 1907. Respondent contends that as those two sections are the same, the repeal of one was a repeal of the other. We think-not and shall state our reasons.
As between section 3 of the bucket-shop law of 1887 and section 4782 of the Revised Statutes of the option dealing law, enacted, in 1889, the latter, being enacted last, would, supersede the former and operate as a repeal thereof. No doubt the only reason for expressly repealing section 3 by the Act of 1907 was the fact that it had been superseded by section 4782 of our present statute.
All rules for the interpretation of statutes are • merely for the purpose of discovering the legislative intent. We cannot believe that it was the legislative purpose to withdraw the ban against the keeping of an office, store or other place for dealing in options. If it was the purpose to repeal section 4782, Revised Statutes 1909, there should have been an amendment *318of sections 4785 to 4788 inclusive, in which that section is expressly referred to by number.

Constitutional.

II. Counsel for respondent have made no attempt to cite authority on the proposition that the law is unconstitutional. It was said in State v. „ , ,. , . Kentner, 178 Mo. l. c. 495, that such a contention is without merit.
The judgment is reversed and the cause remanded for trial.
Williams, C., concurs.
PER CURIAM. — The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All concur, except Faris, J., not sitting.